Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3345 Page 1 of 11




                     Exhibit 9
                             Exhibit 9 Page 252
     Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3346 Page 2 of 11


                                                                         rn Diego County Sheriff s              ,.artment
                                                                                           Crimellncident Report
                                             cAo Evpnt   t'to.. E2445548                                                                     css6     No 15118674
                                             PrimaryVicilm:       COlllnS,M                                                                 Reporl    tro.   1   51   18678.1                                    1
                                                                                                                 E
                                                    -P
                     stato,
   8538 Holden                         San       cA         92071                                                                                            3no"l           13r00
     of                                                                     516                             ANI/AU
  Meani:          22 -
                                                                                                                                            ure the

Victim #1
  PeGon Cods:                            SecuBdPremiso            n    Dircovcre{tCdmB         tr         ReportingParry    n        Law Grrolcsmsnt     ot{ics

                  M                                                                                                         L - Law Enforcement Ofllcer

  N8rno Typ€                                       FiTEI:                                      llad(ge:                                         Lrsl:                                     Sullixl




  6S      PC OBSTRUCT/RESIST EXECUTIVE OFFICER WTH SERIOU s NJURY (F)
  243          PC BATTERY                                                                                                                                                              R-      Resldsnt
                                              P ERSON        INJURY
 88                                                          CA                                US                                                                                      No
 H             M              00

 E-                                                      sherlff           san                                                              881   1                                   cA       s2071




                                                                            O - Other fillaJor lnjury                03 - Hospital                           02 - Assault On Law Enforcement

 XILL€O OR ASSAULTED
                                                            - No Death lnvolved                               11 - All Other                                                G - One Offlcer Vehlcle - Alone

                                                     s1-                                                                                    sT-                         Stran
Vlctlm #2
 Pcmm Cods:                            Smrsd ftemlrs                  Oiscoverod Cr'lmo               Ropoaing   pany fl            Low Erfo{rsmfir ofFcd
 N{tne:
                                                                                                                           Mctr m   Typs:                                             Inte,pmt*r    lrngs!to:
 Krull, J                                                                                                                  L - Law Enforcement 0fflcer

                                                                                              Ildi0gte:                                       Lrrl                                    Slmr:




69 PC OBSTR UCT/RES IST EXECUTIVE OFFICER wt TH SERIOUS INJ U RY (F)
                                                                                                                                                                                      R
        PC           AGAINST             PERSON c               RY
       1Cu                         s           CA            71                              US
              Sorl                                                                                                                                                                    No
w             F               00
               Statug
E-Em                                                                      san



Roporlrng   Olliet                                                                        Orltslon {Onganlz!lion                                                       By
sH3141 -CARBAJAL, SANDRA (JANET)                                                          Santee Station
                                                                                          SANTEE PATROL
Reporl Dato                                                                               Doloclivo A!slgnod                                             Rovie}$d Oalo
4n4l20fi 12:15;50 AM                                                                      sH2658 -                                  BRIAN
NctRMS CASDCR.T|' vr t.'t          ff6
                                                                                    Exhibit 9 Page 253
                                                                                                                                                                                       Prinled' April 21, 2Ol5 " 12.5't pM
    Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3347 Page 3 of 11


                                                                            rn Diego County Sheriffs                                                   artment
                                                                                        Crime/lncident Report
                                        cAo Evont          tto._    E2445548                                                          cassNo.          15118678
                                         Primory Victim:           Colllns, M                                                        Roport    tlo,    1   51   18678.1                                      2

    ryn!:                                                          Numbdr

  AttirB:
                                                                             lnjury:                                E tsnl ot Trsat nrnll
                                                                             M. Apparent Mlnor                      03 - Hospltal                          02 - Assault On Law Enforcement
                                                                             lnlury
  Uw rNroRceMEffiEFFiEEF--                             I   Yto:                                            Typ€ Activily
  XIUED ORAS5AULTED
                                                       N - No Death lnvolvad                               11 - All Other
  INFORI.,IATION                                                                                                                                                       G - One     Officer Vehlcl€ . Alone
                                                      Lrnend€f,
                                                                                                                                      RolsUdrship:
                                                      51 - Phounsy, Lucky                                                             ST - Vlctlm Was Stranoer


 Otlilso O6slptton:
                                                                                                               Lovgl:            Agoinit;             Compleled?          Counb          Urlng:
 243                 )   - PC - BATTERY AGATNST EMERGENCY PERSON                                                F                PE                   Yes                                D.
                                                                                                                                                                                                             cs
 206.                                                              Home         88 - None NoB                                                                             No
                                                                                                                    No
 4{l - Personal Weapons
 (Threats, Hands, Flsts, Fest,

 Otlcn3o D6sdipiion:
                                                                                                               Lov6l'            Againsi;             Complot6d?
 89 . PC - OBSTRUCT'RESIST EXECUTIVE OFFICER WITH
                                                                                                                                                                          Counts       Uslng:
                                                                                                               F                 PE                   Yes                              D
                         INJURY
 206        -                                                      Home        88 - None                                                                                  No
                                                                                                                    No
40. Personal Weapons
(Thraats, Hands, Flsts, Feat,

9tr6€o OBcriplioni                                                                                             Laval:           Ag6ln3l               Complolod?          Count!       Uslng:
11550 (A) - HS, USE/UNDER INFL OF CONTROLLED SUBS                                                                               so
                                                                                                               M                                      Yes                              D.
                                                                                                                                                                                                      arcotlcs
206. House TrBl                                                    Home        88 - None         oBl                                                                    No
U.              ln                                                                                                  No


                                                                                             ARRESTEE/S


ItoElti                                                                                                                  County Rsid€ftco)                                          loterprol€, Languogo.
Phounsy, Lucky                                                                                                           R- Resldent
                                                                                                           (NAMF ,I MON
t{smn Typo:                                       Ftrtt:                                  trllddla:                                     l$t:                                        SUlltr:

Homo Addross, Ctty, Stals, ZtP:                                                           Ros, Counlry:                           Placs 0f Erlh:                                    undmmsill€d'
4765 Keefeld Ave, San Dlego, CA 92117                                                     US                                      Callfornla
Fltao:           Sgx.       Oola ol Bldh / Ags:
                                                                                                                                                                                    No
                                                              Heighl:                                                             FacjSl Hsir:                                      uomplsrlon    I

                            07131t198? -
F                M
                            32
                                                              5'7'        175 lbs         BRO               BRO                   12 - None/Fuzz                                    MED - Medlum



Heporlrng f,{licer                                                                     Olvis|m / Orgsnlzauon                                                      By
sH314r - CARBAJAL, SANDRA (JANET)                                                      Sgntee Slation
                                                                                       SANTEE PATROL
Rcpoil ostn                                                                            Oetesllw Asslgned                                              Rovl{md osls
41141201512:15:50 AM                                                                   SH2658 - PATTERSON, BRIAN
N0IRMLCASDCR.TT{ v1 1-1546                                                             Pilnled 8y SH:
                                                                                   Exhibit 9 Page 254
                                                                                                                                                                                     Printsd:April ?1, ?015 - 12.51 PM
        Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3348 Page 4 of 11


                                                                            (   in Diego Gounty Sheriffs                                                                artment
                                                                                                Crime/lncident Report
                                              cADEwntNo; E2445548                                                                                     Caso l-lo.        15118678
                                              PriroryVic{m. COlllnS, M                                                                              Ropo( lto.          15'l 18678.1                                             3
                                             s-                                                                                                                                             Yes
     U   - Unem

     HP                 Phone                                                                                          6{9                    522

       - Drlvers Llcense                                               88848643
    Number
    Atliro:




                   #1
    Pe.son Cod€:
    Witnorg Typa
                        tr           Strurod Preni3s                      Dh@v€rud Crino          tr      RlDortng Party                      llw    Entorrrm€nt Ofticet
                        tr           0t.Aresling Olffcer         a        0SOthcr LryWiln€rt      tr      OT.Narc    Chmi3t tr                lz.Othsr    €4art            n     t$.tnvcrilgrtor      n        1.-Other

                   Loan Thl M                                                                                                        06 ' Other                    Wtness                          R.
                                                                                                                     ;KNAME         MOA
    NA0re type:                                         FiIEI:                                                                 '
                                                                                                     tn60tG:                                             LaSl:                                      5Ullrx.l

    Horn6 Address, Cily, St
                                                                                                   RCs.   Counlry'                                   Proco ot e{dh;                                undocumontsdr
    4765 Keefeld Ave, S?n D19go, CA 92112                                                            us
                                 uate 0t Etdn / Aga:                  no{gnt:                      Horr Color         EYo Color:                    l'aOEl Harr
    A          F                 08/04/1981 - 33                      5'5"        110              BLK                BRO
    U

    TYPo:
                                                                                                                      NumborlAddrcar.
    MP - Moblle Phons                                                                                                 858 342-4088
Typs:                                                                 N0mDet:                                         Sbto                                                             Country:
    DLN - Drlvers Llcense                                             88367348                                        CA                                                               US
    Number
rnlury:
                                                                                                                      E:tont   Ot   Treslmnt:
N - None
                  #2
Psrson Cods.            n            S€ar6d Premiso              n       Discoverod Crim€        n        ReportingPsrty            n         Law Enlommont Cxlic€r
Wilnes3 TyDc
                        n            01-AnesIng omcer            tr      06.Olher Lry Wlne33     n      oT.Narcchetnrst             n         1?€thsExp€rt n                    l3,tnvasug€lor
                                                                                                                                                                                                     n         l4€ihs
Msai
Pho                 Kellle                                                                                                          0B-                            Wltn                            R - Resldent
                                                                                                  ,IAI" AXA NI
N[mo Typo:                                             Frf3t:                                      Mddr0   '                                            Last.                                      5unixi

Hod€ Addrss. C[y, Sl€le, Zlpr                                                                     R6r, Country:                                     Ptrcs of €li,th:                               undo{:menl€di
853Q Hotden Road, Santee,                               CA        9Z0Z'l                          US                                                                                               No
                                 u8to ol Blnn / Ago:                  Hoight:                     Halr Color;         Eyo Color                     Fa€id Il€ir:
              F                  04123t1980 - 34                                                  BLK                 BRO                                                                          LBR.                   Brown
U-
Typ6:                                                                                                                 Nusbor/Addta3t      _


MP - Moblle Phons                                                                                                    951 537-1610
I   ypd:                                                          Numb!f:                                            slats:                                                            uounlry:
ssN - $sN                                                         XXX-XX-XXXX
lnJUry'
                                                                                                                     erlsnt ot Irsotmenl:
N       - Nona



                                                                                               otvislon / oagoniullm

sH3141 . GARBAJAL, SANDRA (JANET)                                                              Santee Statlon
                                                                                               SANTEE P
Report Dalo                                                                                    D€t6dir,6 Astlgned                                                      Reviorrd Oalo
41141201512:15:50 .AM                                                                          SH2658 - PATTERSON, BRIAN
NeIRMS-CASDCR.Til                    -t506
                                                                                            Exhibit 9 Page 255
                            v1   1
                                                                                                                                                                                                    Finled     ADril 21- 2015   - 12 51 PM
     Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3349 Page 5 of 11


                                                                       rn Diego County Sheriffs     eftment
                                                                              Crimellncident Report
                                    CAD Evsnl tlo.i             E2445548                                                                       casoNo.       15118678
                                     Ptimsry lrcdmj             Colllns, M                                                                 Roport      No   1   51   18678.1
                                                                                                                                                                                                                     4 4



            Entlty
  P66on Code:              SscursdPremit.               n        Di3cottrodCrlms
                                                                                                  n      RopordngPsrly         n      Ltw Ento&€rmnt        Oms

                                                                                                       - Other                                                                           R-
  tlamo Typs                                   Fi.3t:                                              Mddle:                                                                                   sutix:
  Homs Addressi Cjty,
                                                                                              Rsr. Clunlqr                          Plrco ot Blrth:                    UndodJm€nl6d:    rflle'pEtef Lrnguagg
  f765 Saefeld Ave, San Dlego, CA                               921 1 7                           US
                                                             Hsght:        Wa9ht:             X6ir C6lon           Ey6 Colon        Fagar Hdr:                                          amFs{on:
               M         04l14na                01
  Employmcnt Sletux                  OCArpau$/Grade:                       E   nployerls€hod:


  I yp€:
                                                                                                                  NumborrAddrcag:



  I YPa:                                                     Numb€r:                                              slSla:                                                Cdnl.y'
 rnJuay:
                                                                                                                  Erlefl ot T'?rlnrqnl:
 N'None
Other Entlty #2
 Ponon Codsr              s+arod   Promhd n                     Oiscovtred CrirE
                                                                                             n          Ropo,trgPrrry        n       Low Enlorcimlol Otlicer
 N6m6;                                                                                            lrrly tlDe:
                                                                                             ts                                    Parlo.l Codo:                                        Cilnty Reaidfire:
 Pttounsy, Klsra                                                                             OT- Other                                                                                  R   - Resldent
                                                                                                  IA!'/A'(A'NI
 Naw Typr:                                    Frr3t:                                              Merdt6:                                        lrstl                                    5{lftrx'

 Hona Addfas, Clty, Slst8.                                                                   Rer Counlryl                          Place ol PLdhl                     Undocumnhd:      lnt€ry@ts Lsngus96
 4755 Keefald Ave, San Dleso, CA 92117                                                       US                                                                       No
 HACO:       5€r:       osto ol Binh / Ags:                 Holght:       weignt:            HalrCdtr:            Eys   Cdor       l'8<arl Holr.i                                      Cofitlexim:
 A           F          12t"12na14
 bmptoyment Slttug                  UrupaUorvc.ado:                       Employsr/Sdlool:                                         Emproyar Aodrer$, ctty. sl8l0, ztP:


 Typo;                                                                                                            N0mbarrAddros;


 TYPo;                                                      NUmbet:                                              ultls:                                                C{unl'y:

 lnjury:
 N   - None
Other Entlty #3
 Pgrgon
 Nlma:
           Cod6: n       Seflrsd Prami3a                n      Disewrod    C{imB             D         Roporfing P6ny               L*    Enl0rramcat Ollicer
                                                                                          enilry ryps:                             Po[on Codo                                          L;ounly   fl6tdenc6:
 Sqyavong, Travls                                                                         OT - Other                                                                                   R-       Resldsnt

Nams Tt?e;                                    rIEI:                                               Mddl6:                                        La$ll                                    Suffir:

                                                                                             Ras. Counlryl                         fias   Of   Erlh:                  undo(lJme8tedi   Itrle.9r8t€t L.oogusgs
8538                                           cA       92071                                US                                                                       No
Faco:        s€x:       Otl6 ol Eflh / Ags;                 Height:       v{sght:          HEir Cdot;            Ey€ Color         l-Bd€l HAn                                          C!mploxon:
A            M          10i21/2008 - 06
Employmnt Slalug                    06tip!0dvcrddo:                       Employeflsehod                                           employor Addrss, Caty, Slato, ZIP:


 IYPs;                                                                                                           Numbor/Addrss




                                                                                         Dr$slon , OrgEnlallm                                               Rov{swsd By

sH3141 - CARBAJAL, SANDRA (JANET)                                                        Santee Statlon
                                                                                         SANTEE PATROL
Repst Dalo                                                                               Delocliw Asslgndd                                                  nodwed Oalo
41141201512:15:50 AM                                                                     SH2658 . PATTERSON, BRIAN
N6tRMS_CASOCR.dt vr r-1 5.06                                                                                                                                                                -
                                                                                    Exhibit 9 Page 256
                                                                                                                                                                                                 ledr April 21,2015 - 12:51 Plt
   Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3350 Page 6 of 11


                                                                        .rn   Diego County Sheriffs    . artment
                                                                                  Crimellncident Report
                                         cAo Ev6nt      No.: E2445548                                                                    csssNo. 151                18678
                                          PrimBryvic{mr        Golllns,      M                                                         Rsptrl     t,,o"   151   1   8678.1
                                                                                                                                                                                                             5 5ol

  typ6:                                                      naumbor:                                          stalB:


                                                                                                               Ejt€nl ot TroStmsnt:
 N-
Other Entlty tt4
 Prrson Codo:                  gecurld PrumFo                    Orr€overod Cdm6                  fr0pontng   Psrty n               Lrw entmsrcnt Olficer
 N6m6:                                                                                 Enltly Typo:                            Pe60{r Coda;                                         counly Re3idgncoi
 Sayavong, Teegan                                                                      0T. Other                                                                                    R - Resldent
                                                                                       A                      (HAME I MOI
 NamB      Typs:                                    |.rEl:                                  Mddlo:                                          Last..                                   5Uflrr

                                                                                           Re3 Cauntry:                        Plsca ol g-rlh                        undmmanted:   lnlortrsl?ft onguago
                                                     CA                                    US                                                                        No
                                                                                           Hair Cdor:                          F6ciol llart:                                       uomplolon:
               M             4u3012011 - 04
                                                                                                                               Efrproyer Address, Cily, stale, Zlp;


 Typo:                                                                                                        Numbff/Addross:


 Typo:                                                       Number                                           stat6:                                                  Counlry:

 lniuryl                                                                                                      Ertenl ot frsslmonl:
 N - None
Other Entlty#5
 Penon     Code: O            S.trsdPromirs                     Oiscavsrgd   Crime     n          Rottrling Ps.!y               Law Enlorccmsnl Oflicer
 NOmo:                                                                                 En!ry r ypo:                            Person Glda:                                        centy Rctldonca:
 OLALIA, JOALYN                                                                        OT - Other
                                                                                           IAS/AK.AJNI
 Nano Typol                                         FiRt:                                   Midda;                                         Lrsl:                                     Sullix;

tlorna Addr€t!. Cily" Stato, ZlP.                                                      Fer      Counlry;                                 fl.tr:
                                                                                                                               LDCO Ot                              und@nenlodl    lnl6rproter LrngugO

l-tcti         56X;          Dala ol Birth / Agr:            Hslgnl:     Werght.       Hort       lof:        eyo uortr      l-Ioal tlorr                                          Complarion;

kmploymont         Slltull               Ocup6UOrVCdsdo:                 Employsr/Stnod:                                     Employs Addnit. Clty, Sta{a, atP'
                                                                         SPECIMEN SPECIALIST CIF                             2003-a Opportunlty Drlve Ste #5, Rosevllle, GA
                                         Phlebotomlst
                                                                         AMERICA                                             95678
Typo"                                                                                                         N0mDerrAddra3s    j




Typor                                                        Numoer                                           StDlo:                                                 CoonUyj

rolJry:                                                                                                       Erlent d T0alm€nt.




                                                                                     ot!310fi /   Organialin                                              Rovio$rod By

sH3141 - CARBAJAL, SANDRA (JANET)                                                    Santee Statlon
                                                                                     SANTEE PATROL
RBport DEta                                                                          Oaltrtlw A3signod                                                    Rovioeod Drlc
4174nA1512:15:50 AM                                                                  SH2658 . PATTERSON, BRIAN
N€IRMS*C"ASoCR.rd vl         1.t5{6
                                                                                   Exhibit 9 Page 257
                                                                                                                                                                                     orintedi April 2'1, 2015 - 12:51 PM
    Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3351 Page 7 of 11


                                                                rn Diego County Sheriffs Dl ,-artment
                                                                                Crime/lncident Report
                                         CAO gv6nt No.:    82445548                                            Caso No.      151 18678
                                         ftimory \rctlm:   Golllns, M                                         Roptrt No,     1   51   1   8678.1                       6
                                                                                                                                                                        6ot10


                   Item                   - 11550 h
                            0                                      1919 -
                                 - None {




                                 -Un


                 Item #1.000 - blood
                            0                                            I                                             or




                                                                                                                   ralor




 Toxlcology                       test for ectasy and acld
 Send
                 Item #2.000 - cd eonta
                            0                                                                or      related -
                                                                  Vldeo/Photo CD, DVD, Tape, Fllm, Dlgltal storage,
          SlElu3
                            ES - Evldence (Selzed                              Cenl:       1
                                                                               i,lfit0l:
      Serisl No..:                                                        llodsl Yaar:                 OAN;



                                                                                                        5
                                                                                           santge
              Typ€:                                                     orug Qusnuly:




                                                                               Diusion /clrganl4tion

sH3141 -CARBAJAL, SANDRA (JANET)                                               Santee Statlon
                                                                               SANTEE PATROL
Reptrl Ost6                                                                    Dotectlvo As3lgnad                           Roviwad       DB16
4|l4l2g1 5       1    2:1   5:50 .AM                                           SH2658. PATTE RSON, BRIAN
NeIRMS_CASDCR rtl v'            1..54(
                                                                             Exhibit 9 Page 258
                                                                               P.in
                                                                                                                                                   led Apnl 21, ?015 - t?i51   Pi,t
   Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3352 Page 8 of 11


                                                             rn Diego County Sheriffs                                     -rrtment
                                       I                                    Crime/lncident Report
                                      CAD Evant No..    E2445548                                               Cals No.   1   51 1 8678
                                      Prirory Victin:   Cotllns, M                                            Ropori No   151 18678.1
                                                                                                                                                                  7
                                                                                                                                                                      ol l0

                 Item            000 - sweater
   Oe.lva0veNo,' 0
                                                                1
                       ES                  nce

       Serial                                                          tdodsl Y€an
              Coloa:                                                       C€libtr:
      Eody    stta:                                                  Rocovercd/ Sd:ed
                                                                                                 041141201s
                                                                                 Oato.
          gmsr:
                                                                       Oispo6ltjon; Santee eV
                                                                           Alert{s)'
      Drug l yps:                                                    Orug Quantity:




                                                                                  REPORT



SYNOPSIS:
Lucky Phounsy was under the influence of a controlled substance at 8538 Holden Rd, in Santee.
                                                                                                        Santee
Sheriffs Deputies Collins and Krullwere dispatched to the location. During the incideni, the two deputies
were injured by Lucky. Lucky displayed aggressive and assaultive behavibr towards the two Depuiies by
punching them numerous times on the face and chest. Deputy Collins and Krullwere
                                                                                           transported to the
hospital for their injuries. Deputy Krull su-stained bruising on the right side of her cheek, to*pl"int of pain
and dizziness and chest pain. Corporal Collins sustained bruisinglo both eyes, broken nose, complaint
of pain and a headache.

Lakeside Paramedics transported Lucky to Grossmont Hospital for his injuries and possible ',Excited
Delirium." Deputy Brooke placed a 5150 W&l- 72 hour Psychiatric hold hased on Lucky's violent behavior
(cgs9 #15118686). This case is being forurarded to the San Diego District Attorney's offi." pending
criminal charges far 243 (CX1) - PC - Battery against emergency person GBl, 69 itC- Onsirucyresist
executive officer, and 11550 HS - Under the influence of a controlled substance.

ORIGIN:
On 04/13/15, at about 2214hours, Deputy Krull(0072) and Deputy Collins (T1zT) responded to B53g
Holden Road in Santee reference a male under the influence of a controlled substance.

INVESTIGATION:
Ft|2221 hours, Deputy Krull and Deputy Collins arrived and contacted Lucky Phounsy inside the
residence. Lucky was the original reporting party who told Sheriffs Dispatc-h he was under the influence
of Acid and Cocaine.

At 2225 hours, I heard Deputy collins request "code cove/' over the radio Numerous deputies and                                                                        I
responded Code 3.

4t2226 hours, Deputy Krull announced Taser deployed and "Code Cover." Deputy Krull's voice sounded
in distress and I could hear yelling in the background.


                                                                           DIU!lm      J   OrganlzUm                      Rovisv/od By

sH3141 -CARBAJAL, SANDRA (JANET)                                           Santee Station
                                                                           SANTEE PATROL
Report Oata                                                                Dottrilw        AsslOn6d                       Rovitrsd   Ooto
 41141201512:15:50 AM                                                      SH2658 - PATTERSON, BRIAN
NolRMs.-CASDCR.rtl              546
                                                                      Exhibit 9 Page 259
                       v1'1,1                                               Prlnte                                                          Flinlsd Aph'11, 2015 - 12 5r   PM
       Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3353 Page 9 of 11


                                                              rn Diego County Sheriffs    ,_artment
                                                                     Crime/lncident Report
                                                    No,r E2445548                                           No
                                                                                                                                                          I
                                        CAD Ev6nt
                                                                                                    csso           151 1 86Z8
                                        Primoryvictim;   GOlllnS,M                                 Roporr   No,    15118678.1

    At about 2227,1 heard Deputy Collins continue requesting "Code Cover." At this point
                                                                                           I noticed Deputy
    Collins was also in distress and San Diego sheriffs Dispatch advised
                                                                         him multiple units were enroute to
    his location-

    At about 223a, deputy Krull requested 11-41 ambulance needed for a deputy.
    Within minutes, numerous deputies and Sergeant Ralph anived on scene
                                                                          to assist Deputies Collins and
    Krull. see Deputies reports for invorved use of force by Deputies.

At about 2231 hours, Deputy Fischer and I arrived on scene. As I ran into
                                                                             the residence I observed blood
splattered all over the ground and walls. I saw several deputies were still struggling
                                                                                       with Lucky in the
hallway. Lucky was resisting and attempting to get the deputies off of him. I
                                                                               o6i"riuo Lucky had two sets
of handcuffs on. One pair of handcuff.was completely applied to both of Lucky's wrist.
                                                                                         A          pair of
na1lcyf was applied to one of Lucky's wrist wiih theopposite single strand not secure tosecond
                                                                                             the opposite
wrist. The unsecure strand of the cuff was open as if could have deen used as an impaci*u"pon.
                                                                                                       About
seven deputies were struggling, attempting to place cord cuff restraints on Lucky. Lucky
                                                                                            continued to
move to his sides in attempt to move the deputies hold. Lucky attempted to kick the
                                                                                       Oeiuties as they
were placing the cord cuffs. I assisted the deputies by holding Lucky;s left shoulder down *1h
hands to prevent him from moving toward us. tt tookseveraideputies to subdue Lucky
                                                                                                  Uotn                                                      ,y
                                                                                           based on his
aggressive and assaultive behavior after he attempted to kick them several times.

I used force on Lucky by holding his left shoulder down when the cord cuffs were
                                                                                 being applied to
prevent him from attacking me or rny partners. Lucky continued to displayed aggressiu"
                                                                                       ,itiJ assaultive
behavior towards deputies by attempting to kick the deputies as he was being secured. The force
                                                                                                   used
was reasonable and necessary to prevent him from assaulting additionalOeputies. lf I did not use
                                                                                                  force,
Lucky could have turned and assaulted me or other deputies. The force was effective in subduing Lucky.
(See deputy reports submitted by involved deputies.)

Deputy Allen, Fischer and Lee caried Lucky outside of the residence placed him in a recovery position.
Lakeside paramedics evaluated Lucky and the Deputies on scene. Lucky was placed onto a
                                                                                                {umey in
the recovery position.. Several deputies and I were holding Lucky as he was still resisting on the Gumey.
I held Lucky's head down with both my hands to prevent him from moving from the ru.oi"ry position.

Iobserved Deputy Collins had blood all over his face with blood dripping onto his uniform. Deputy Collins
magazines were missing from his gunbelt. Deputy Krull appeared very exhausted and was in shock.
Lakeside paramedics were treating both deputies.

I was advised by deputies that Deputy Collins' magazines, radio, flashlight, and Taser cartridges were
still on the ground after they were removed by Lucky. Deputy Pugh and Deputy Brooke took
                                                                                              fihotographs
of the scene, injured Deputies and Lucky. Deputy Fischer retrieved all of Deputy Collins gear.

I returned to the residence to obtain a statement from Lucky's wife, Loan Nguyen. Loan told me the
following.


                                                                      Oivlrlon   J   Orgsntation                  Rovlored By
    sH3141 - CARBAJAL, SANDRA (JANET)                                 Santee Statlon
                                                                      SANTEE PATROL
    Roptrt Oat€                                                       Oolocilw Assjgnod                           R6viMd   Oslo
    41141201512:15:50 AM                                              SH2658 . PATTERSON, BRIA.N
    NeIRMS,CASOCR,rtl   v1   1-l 5.06                                  Printed
                                                                     Exhibit 9 Page 260
                                                                                                                                  ftinted: Aptll ?1, 2015 - 12 51 PM
  Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3354 Page 10 of 11


                                                    rn Diego County She riffs D ,-artment
                                                           Crime/lncident Report
                                           tro.: E2445548
                                                                                                                                          I
                               CAD Evonr
                                                                                        C€ss No,     151 18678
                               Primsryvictim; COlllnSrM                                R8oort No.    1   51   1   8678.1
                                                                                                                                            9oll0
 STATEMENTS:
 Statement of Loan Nguyen (Witness):
 fucky went to coactretta on Thursday and came back on sunday night. That
                                                                                 sunday, Lucky told Loan he
 tri.ed ecstasy and acid while he was at coachella. Lucky was
                                                               fee'iing"iealy strange and awkward. on
 4113114 at about 1700 hours, Lucky started to act u"w
                                                        l11"ngu r"yi"ng ,or"on" was after him. Lucky
 *qYlg walk up to the windows in a paranoid manner and lool outside-as if
                                                                              someone was after him. Loan
 said lucky had not slept since Tuesday. Loan told her father to get ,or"
                                                                            iteeping pills for Lucky.
       located 6 phone and started to dial g11 because he thought someone was
 !'9fV
 inside
                                                                                    after him. Lucky was
       the bedroom with Loan when deputies anived. Two.depuiies attempted to calm
                                                                                          Lucky down by
talking to him. Loan said the deputies explained to Lucky they were there io help
                                                                                    him. The jeputies told
Lucky they would             conduct a pat down on him for weapons and it was protocol. The male deputy
                   lr3-ve.to
]"||d  luckV  to put his hands  on his head so he could search him for *eapons. Lucky placed his hands
behind his back and started resisting when the Deputies approached him. Loan
                                                                                  heari ihe deputies tell
Lucky. "l'm going to Taser you." At this point, everything became a "bluf'
                                                    -ooorway               to Loan. Loan recalls closing the
door. Lucky was standing at the master bedroom               and being Tased by the deputies. once Lucky
was Tased by the deputies he was going "crazy." This concluded L6an's statement

INVESTIGATIoN (Cont.i
I retrieved Lucky's sweater that was located in the hallway full of blood and Taser prongs
                                                                                           for evidence.
Deputy Collins and Deputy Krullwere transported to Grossmont Hospitalfortreatment.
                                                                                      Deputy Chandler
obtained a detailed statement form Collins and Deputy Riggin interviewed Deputy Krull. Both
                                                                                            Deputies
were interviewed at Grossmont Hospital.

Lucky was transported to Grossmont Hospital by Lakeside Paramedics #2. Deputy Fischer rode
                                                                                           with
paramedics and Deputy Brooke followed.in my marked patrot vehicle. At about
                                                                            2310 hours, Deputy
Fischer broadcasted that Lucky was not breathing and CpR was in progress.

Upon arrival to Grossmont hospital, Deputies Fischer and Brooke removed the handcuffs
                                                                                         from Lucky's
wrists and the maximum restraints from his feet. Lakeside Paramedics were conducting CpR
                                                                                              on t-ucpy
as they brought him into the hospital. (See Deputy Fischer and Deputy Brooke's report ior details.)

Deputy Brooke advised me Lucky was breathing again and he was placed on a ventilator. I requested
                                                                                                       a
phlebotomist to Deputy Brooke's location to retrieve blood from Lucky. Phlebotomist Joalyn
                                                                                           Olalia anived
to obtain a blood sample from Lucky. Deputy Fischer witnessed the blood being obtained.

Deputy Brooke placed Lucky on a 5150 W&t 72 hour psychiatric hold. (See Deputy Brookes repoft
#15118686.)

On 4/14115, Deputy Fischer provided me the sealed envelope that contained Lucky's blood vials. I placed
the blood vials into Santee Evidence. I placed the sweater into evidence dryer.


                                                             oiviSlon / ofgsni2rtjon                Roviowsd 8y

sH3141 - CARBAJAL, SANDRA (JANET)                            Santee Statlon
                                                             SANTEE PATROL
Ropod D6t6                                                   C)€t€ctis &slgnsd                      RoviMgd Oslo
 41141201512:'15:50 AM                                       SH2658 . PATTERSON, BRIAN
NoIRMS-CASDCR.nI v1   I,t546
                                                            Exhibit 9 Page 261
                                                              Ptlr
                                                                                                                           Aprlr 21. 2015. t2,5t PM
  Case 3:15-cv-02692-H-MDD Document 159-19 Filed 03/11/19 PageID.3355 Page 11 of 11


                                                    (. ,nD iego Gounty Sheriffs D{. -rrtment
                                                                  Grime/lncident Report
                                CAD Event No.:    E2.145548                               caro   f.ls. I 51 18678
                                Primtry Viclim:   Colllns,   M                            RspodNo" 15118678.1                           10
                                                                                                                                           10   ot 10

I conducted a follow-up on Deputy Collins and Deputy Krull's injuries.
                                                                       I took photographs of both of the
deputies' injuries.

I returned to the Santee Station evidence room and placed the sweater and photographs
                                                                                      into evidence.
This completed my                 investigation.                                                                         \

EVIDENCE:
1.   Blood sample
2.   Cd containing pictures
3-   Sweater ,

INJURIES:
Lucky sustained bruising and swelling to both eyes.

De.puty Krull sustained bruising on the right side of her cheek, complaint of pain and dizziness
                                                                                                 and chest
pain.

Corporal Collins sustained bruising to both eyes, broken nose, complaint of pain and a headache.

PROPERTY DAMAGE:
Front door was broken and a hole on the hallway wall.

ADDITIONAL REPORTS:
Deputy Brooke, De_puty Pugh, Deputy Martinson, Deputy Fischer, Deputy Allen, Deputy Riggin, Deputy
Chandler, Deputy Silva, Deputy Tennison and Deputy Lee.




                                                                  t]lvisls {ofgarlzauon              RovisNad By

sH3141 - CARBAJAL, SANDRA (JANET)                                 Santee Statlon
                                                                  SANTEE PATROL
R€pon Dsla                                                        Oet6sliw fuslgf,od                Roviorsd DEto
41141201512:15:50 AM                                              SH26S8 . PATTERSON, BRIAN
NoIRMS-CASOCR.rtf vr   r.l$06
                                                                 Exhibit 9 Page 262
                                                                                                                    inred: turit 21. zdl5 - 12:5r pM
